Case 2:18-cv-03007-JS-AKT Document 159 Filed 01/16/19 Page 1 of 2 PageID #: 383



            DATE:    1/16/2019             AT:   2:30

BEFORE JUDGE JOANNA SEYBERT:

                   CIVIL CAUSE FOR PRE-MOTION CONFERENCE

DOCKET NUMBER:       18-3007

TITLE:    JACKSON    -V-     NASSAU CO., ET AL.

APPEARANCES:

FOR PLAINTIFF(S):         GABRIEL HARVIS; BAREE FETT

FOR DEFENDANT(S):         PETER MEISELS; ALLISON HOLUBIS; JANINE
                                     MASTELLONE (NASSAU DEFTS.)
                          KEITH CORBETT (FREEPORT DEFTS.)

REPORTER: NONE

   X        CASE CALLED.        COUNSEL FOR ALL SIDES PRESENT.

            COUNSEL FOR                           NOT PRESENT.

   X        CONFERENCE HELD.

            DISCOVERY TO BE COMPLETED BY

            PARTIES TO COMPLETE
            BY THE NEXT CONFERENCE OR BY

            NEXT CONFERENCE SET FOR

            CASE     TO    BE   REFERRED/ASSIGNED   TO   MAGISTRATE     JUDGE
            FOR

   X        MOTION TO BE FILED BY          4/ 2/2019;
                      RESPONSE BY          5/ 2/2019;
                      REPLY BY             5/23/2019.

            JURY SELECTION SET FOR        /   /2019 AT 9:30AM BY LAW CLERK

            TRIAL SET FOR

   X        OTHER COUNSEL TO MEET AND CONFER BY 1/30/2019 TO LIMIT
            THE NUMBER OF CLAIMS AND DEFENDANTS. PLAINTIFF TO
            AMEND THE COMPLAINT BY 2/6/2019.
WORD
Case 2:18-cv-03007-JS-AKT Document 159 Filed 01/16/19 Page 2 of 2 PageID #: 384
